DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the plurality of optical fibers are distributed” is grammatically awkward.  Is the phrase intended to state that the fibers are distributed over the area of material incorporated with the one or more photosensitizers?  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is unclear how to interpret the limitation of “wherein the optical fiber is an edge-emitting optical light fiber, and the edge-emitting optical light fiber” as the claim previously recited “a plurality of optical fibers” and it is unclear if the claim is requiring all or only one of the “plurality of optical fibers” to be “edge-emitting.”  
In regard to claim 6, it is unclear if the limitation of “one light source” in line 3 refers to one of the “one or more light source” as recited in claim 1.
Claim 6 recites the limitation "the areas of the material" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation is interpreted as --the area of the material--.
In regard to claim 7, it is unclear if the limitation of “two or more optical fibers” is a restatement of the limitation of “a plurality of optical fibers” as recited in claim 1 or reciting additional optical fibers.  For the purpose of examination, the limitation is viewed to be a restatement of the limitation of claim 1 and is not viewed to further limit the claimed subject matter.
In regard to claim 8, it is unclear if the limitation of “one or more light sources and one or more edge-emitting optical light fibers” is a restatement of the limitations of ”one or more light source” and “a plurality of optical fibers” as recited in claim 1 or reciting additional elements.  For the purpose of examination, the limitation is viewed to be a restatement of the limitations of claim 1 and is not viewed to further limit the claimed subject matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (WO 99/49823; hereinafter “Wilson”) in view of Appeaning et al. (US 2012/0100039; hereinafter “Appeaning”) and Hahne (US 7,802,572).
In regard to claims 1-2 and 10, Wilson discloses an article (surgical drapes or personal protective equipment such as face masks or gloves) that is worn on a person, comprising: a material (plastic materials such as films and melt-blown webs) forming a part of the article that covers a body part, the material is configured to provide protection from microbes; and one or more photosensitizers (photosensitizers such as methylene blue, riboflavin, hypericin, or phthalocyanines) are incorporated over an area of the material, wherein the one or more photosensitizers generate singlet oxygen by absorbing light of a particular waveband to provide protection from microbes in combination with the material.  See the abstract; page 1, lines 26-33; page 4, lines 27-35; and page 5, lines 14-21.
Wilson is silent in regard to a light source being incorporated into the artic, a plurality of optical fibers that abut the light source, and an indicator.
Appeaning discloses a light-activated antimicrobial article comprised of a light source which is coupled to a light-activated material comprising a photosensitizer.  The light source emits a range of wavelengths which may be selected depending on the absorption characteristics of the photosensitizer.  Further, the light source is taught to comprise a lens to couple to the light source to the article.  See [0004], [0029] and [0096]. Appeaning further discloses that the article includes a viscoelastic material which is applied on the photosensitive layer and in contact with the light source.  The viscoelastic material functions to distribute and/or deliver the light to one or more areas of the material such that the photosensitizer can absorb the light for generating the reactive species in a uniform manner.  The viscoelastic material manages light according to the principal of total internal reflection.  The viscoelastic material may include fibers and can be provided in various forms and shapes.  See [0028]-[0030], [0033], and [0071]-[0072].  Thus, it is viewed that the disclosed viscoelastic material is equivalent to the claimed optical fibers which are edge-emitting which is within the material incorporating the photosensitizer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the light source of Appeaning with the article of Wilson for the purpose of providing a source of light for activating the photosensitizer with the article such that the article is not dependent on an external source of light for creating singlet oxygen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further combined the viscoelastic layer of Appeaning with the above combined article for the purpose of delivering light to the photosensitizer material such that singlet oxygen can be uniformly generated.  
Hahne discloses a face mask which includes an indicator 21 for alerting a wearer when to change the mask.  The indicator includes a substance, such as a photosensitive material or dye, which changes color over time through exposure to light.  See col. 7, line 44 through col. 8, line 2 and Figure 1.
It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the indicator of Hahne with the above combined article of Wilson and Appeaning for the purpose of indicating the time of use of the article which would also indicate the depletion of the one or more photosensitizers.  The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
In regard to claim 6, Wilson and Appeaning are silent in regard to a second light source for irradiating a different location of the article.  However, it is viewed that the light source of the above combined article would emit light which would contact different portions of the material incorporated with photosensitizers.  Thus, it would have been within the ambit of one of ordinary skill in the art to have incorporated a second light source with the above combined article of Wilson and Appeaning without creating any new or unexpected results.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
In regard to claim 9, Wilson teaches that the material is a polymer (such as nylon, polyester, acrylic, polyvinyl chloride, polypropylene, polyethylene or polyurethane) that is necessarily optically transparent so that light can reach the photosensitizer additive therein.  See page 3, lines 31-36 and page 7, lines 33-36.


Claims 1-2, 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Appeaning and Hahne and further in view of Fewkes et al. (US 9,278,148; hereinafter “Fewkes”).
In regard to claims 51-2, 4 and 6-10, Wilson, Appeaning and Hahne are applied in the same manner as above.  The following rejecting is included in case it is viewed that Appeaning does not disclose structure tantamount to an optical fiber.
Fewkes discloses an anti-bacterial light delivery system for disinfecting a surface.  A light diffusing element 30 which comprises one or more light diffusing fibers is embedded in the surface.  The element 30 receives light from a light source 16 and a photoreactive agent in a secondary layer 38 that photo-oxidizes when activated by light.  See Figures 1-4 and col. 2, line 34 through col. 4, line 66.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have substituted one or more of the light diffusing fibers which abuts a light source of Fewkes for the viscoelastic material in the above combined article for the purpose of incorporating a light diffusing and scattering structure for delivering light to the photosensitizer incorporated therein.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/               Primary Examiner, Art Unit 1774